Action to recover damages for personal injury, heard upon demurrer. by W.R. Allen, J., at LENOIR.
The plaintiffs appealed from a judgment sustaining the demurrer.
This is a suit brought by Roland Thigpen, an infant, and by Albert Thigpen, individually, against the Kinston Cotton Mills and the Employers' Liability Assurance Corporation (Limited), of London, England, for injuries received by the plaintiff, Roland Thigpen, while at work in the cotton mills of the Kinston Cotton Mills.
1. The son sues to recover damages for a personal injury received while working in the cotton mills, alleged to be due to negligence of the employer. The father is joined in same action and sues to recover of the employer for the loss of his son's services.
One of the grounds of demurrer is the misjoinder of parties and causes of action.
We think the demurrer was properly sustained and the action dismissed. The son has no interest in the cause of action of the father, and the father has no interest in the cause of action of the son. It is a manifest misjoinder, both of parties and causes of action, and therefore the action cannot be divided. Revisal, sec. 469. Cromartie v. Parker, 121 N.C. 198;Morton v. Telegraph Co., 130 N.C.  (98) 302; Edgerton v. Powell, 72 N.C. 64.
2. Another ground of demurrer is that the plaintiffs have no cause of action against the Employer's Liability Assurance Corporation. *Page 96 
The question raised by the demurrer has never been decided by this Court, and as the action is dismissed it is unnecessary to decide it now. The judgment of the Superior Court is
Affirmed.
Cited: Cooper v. Express Co., 165 N.C. 539; Campbell v. Power Co.,166 N.C. 489.
(99)